DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,892,573 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	 Terminal disclaimer has overcome the double patenting rejection in the last action.  
Regarding claim 1, the prior art does not disclose a thin-film lead assembly comprising: a first supporting structure that extends from the proximal end to the distal end, and a first set of conductive traces formed on a portion of the first supporting structure; an electrode assembly formed on the first supporting structure at a distal end of a cable, wherein the electrode assembly comprises one or more electrodes in electrical connection with one or more conductive traces of the first set of 
Regarding claim 12, the prior art does not disclose a data acquisition system comprising: a measurement and control device comprising an electronics module; a first supporting structure that extends from a proximal end to a distal end of a cable, and a first set of conductive traces formed on a portion of the first supporting structure; an electrode assembly formed on the first supporting structure at the distal end of the cable, wherein the electrode assembly comprises: one or more electrodes in electrical connection with one or more conductive traces of the first set of conductive traces; and a connector comprising: (i) a button comprising a base plate and a plurality of conductive connectors on the base plate, and (ii) an adapter comprising a second supporting structure, a plurality of bond bands exposed on a surface of the second supporting structure and electrically connected to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Hermannsson (US 9059532), Baily (US 8317524), Baeumel et al. (US 9992892), Williams et al. (US 9093801), Ritner (US 8956166), Dove (US 20120149230) discloses a connector having features similar to presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831